232 F.3d 831 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Sean Anthony GERROW, a.k.a. Damien Gerrow, etc., Annette Marie Gerrow, a.k.a. Annette Brown, et al., Defendants-Appellants.
No. 99-12061Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
November 8, 2000.November 20, 2000

[Copyrighted Material Omitted]
Appeals from the United States District Court for the Southern District of  Florida. (No. 97-06051-CR-ASG) Alan S. Gold, Judge.
Before BIRCH, BLACK and CARNES, Circuit Judges.
PER CURIAM:


1
Appellants Sean Anthony Gerrow and Annette Marie Gerrow were tried and convicted  of conspiracy to possess with intent to distribute cocaine, 21 U.S.C.   841(a)(1) and 846, and attempt to possess with intent to distribute cocaine, 21  U.S.C.  841(a)(1) and 846. Their co-defendant, Appellant Clarence Allen  Forrester, was tried and convicted of the same crimes and of carrying a firearm  during a drug-trafficking crime, 18 U.S.C.  924(c)(1), and assaulting a special  agent of the DEA engaged in the performance of his official duties, 18 U.S.C.   111(a). On appeal, Appellants raise several issues. The only two issues  warranting discussion are Appellant Forrester's failure to allocute claim and  the Gerrows' claims that their sentences were imposed in violation of the  principle the Supreme Court announced in Apprendi v. New Jersey,  120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).1

I. STANDARD OF REVIEW

2
We generally review the legality of a criminal sentence de novo. See United  States v. Tamayo, 80 F.3d 1514, 1518 (11th Cir.1996). A district court's failure  to address a defendant personally at sentencing is reviewed for plain error,  however, where the defendant failed to make a timely objection. See id. at 1521.  The Gerrows did not challenge the constitutionality of the district court's  finding of drug quantity, nor did they challenge the omission of the quantity  from the indictment. The Apprendi claim is therefore reviewed for plain error.  See United States v. Swatzie, 228 F.3d 1278, 1281-82 (11th Cir.2000).

II. DISCUSSION

3
A.Appellant Forrester's Failure to Allocute Claim


4
Before imposing a sentence, the district court must "address the defendant  personally and determine whether the defendant wishes to make a statement and to  present any information in mitigation of the sentence[.]" Fed.R.Crim.P.  32(c)(3)(C). This process permits a defendant "an opportunity to plead  personally to the court for leniency in his sentence by stating mitigating  factors and to have that plea considered by the court in determining the  appropriate sentence." Tamayo, 80 F.3d at 1518. The district court must clearly  inform the defendant of his allocution rights, leaving "no room for doubt that  the defendant has been issued a personal invitation to speak prior to  sentencing." Green v. United States, 365 U.S. 301, 305, 81 S.Ct. 653, 655, 5  L.Ed.2d 670 (1961). If the district court fails to afford a defendant such an  opportunity, but the defendant does not object, this Court will remand only if  "manifest injustice" results from the omission. Tamayo, 80 F.3d at 1521.


5
Before imposing the sentence, the district court asked Appellant Forrester's  attorney whether his client wished to address the court. Since the district  court had disclosed its intention to impose a sentence at the lowest end of the  guidelines, counsel replied, "In light of your announcements, Your Honor, no. It  is not necessary." The court then asked, "Is there anybody else here who would  like to speak for him?" Counsel stated he wished to adopt the statements made by  Appellant Forrester's family at the sentencing hearing. The district court then  imposed a sentence at the lowest end of the guideline range.


6
The district court's failure to address Appellant Forrester personally did not  result in manifest injustice. Counsel's response to the district court's  invitation for Appellant to speak suggests Appellant did not intend to address  the court directly. Appellant instead chose to rely on statements by his wife  and counsel in light of the district court's announced intention to impose a  sentence at the lowest end of the guideline range. Further, Appellant offers  nothing which, if conveyed personally to the district court, could have resulted  in a sentence lower than the lowest end of the guideline range. Accordingly,  Appellant Forrester suffered no prejudice or "manifest injustice." Tamayo, 80  F.3d at 1521; United States v. Rodriguez-Velasquez, 132 F.3d 698, 700 (11th  Cir.1998) (no manifest injustice where defendant did not object to amount of  sentence and was sentenced at lowest end of guideline range).

B.Gerrows' Apprendi claims

7
1.Terms of Imprisonment.


8
In Apprendi, the Supreme Court stated, "Other than the fact of a prior  conviction, any fact that increases the penalty for a crime beyond the  prescribed statutory maximum must be submitted to a jury, and proved beyond a  reasonable doubt." 120 S.Ct. at 2362-63. Here, the district court determined at  sentencing the drug quantities for which Appellants were responsible. Appellant  Annette Gerrow was sentenced to 151 months' imprisonment and 5 years' supervised  release, and Appellant Sean Gerrow was sentenced to 235 months' imprisonment and  5 years' supervised release. Both of the imprisonment sentences are below the  statutory maximum of 20 years, set forth in 21 U.S.C.  841(b)(1)(C), for a  cocaine offense without reference to drug quantity. This statutory maximum  applies to the Gerrows because the drug quantity in this case was not alleged in  the indictment or proven to the jury beyond a reasonable doubt. See United  States v. Rogers, 228 F.3d 1318, 1327-28 (11th Cir.2000) (holding that defendant  must be sentenced without regard to drug quantity where drug quantity is not  charged in the indictment and proven to a jury beyond a reasonable doubt).


9
The Gerrows concede the rule of Apprendi does not apply to the imprisonment  portions of their sentences, as the terms of imprisonment imposed were below the  "prescribed statutory maximum."2 We agree and hold there is no error, plain or  otherwise, under Apprendi where the term of imprisonment is within the statutory  maximum set forth in  841(b)(1)(C) for a cocaine offense without regard to drug  quantity. Other circuits that have considered the issue have reached the same  conclusion. See, e.g., United States v. Angle, 230 F.3d 113 (4th Cir.2000);  United States v. Doggett, 230 F.3d 160 (5th Cir.2000); United States v. Aguayo-  Delgado, 220 F.3d 926, 934 (8th Cir.2000).


10
2.Terms of Supervised Release.


11
The Gerrows do, however, argue that the supervised release portions of their  sentences violate the rule of Apprendi. Both were sentenced to 5 years of  supervised release. Section 841(b)(1)(C), the provision which provides the  statutory maximum sentence for Appellants, provides for "a term of supervised  release of at least 3 years[.]" A violation of  841(b)(1)(C) is a Class C  felony because the maximum term of imprisonment for such a violation is 20  years. See 18 U.S.C.  3559(a)(3). Under 18 U.S.C.  3583(b)(2), the maximum  term of supervised release for a Class C felony is 3 years, "[e]xcept as  otherwise provided[.]" The Gerrows claim 3 years is therefore the maximum term  of supervised release under  841(b)(1)(C). Most circuits that have addressed  this issue have concluded that  841(b)(1)(C) provides only a minimum term of  supervised release, and that any term over that minimum may be imposed  notwithstanding the provisions of  3583(b)(2). See, e.g., United States v.  Abbington, 144 F.3d 1003, 1006 (6th Cir.1998); United States v. Bongiorno, 139  F.3d 640, 641 (8th Cir.1998); United States v. Garcia, 112 F.3d 395, 397-98 (9th  Cir.1997); United States v. Orozco-Rodriguez, 60 F.3d 705, 707-08 (10th  Cir.1995); United States v. Eng, 14 F.3d 165, 172-73 (2d Cir.), cert. denied,  513 U.S. 807, 115 S.Ct. 54, 130 L.Ed.2d 13 (1994). But see United States v.  Good, 25 F.3d 218, 221 (4th Cir.1994) (a term of supervised release under  841  cannot exceed the maximum term authorized by  3583(b)); United States v. Kelly,  974 F.2d 22, 24-25 (5th Cir.1992) (same). We have no circuit precedent on this  issue.3


12
Appellants did not raise this issue before the district court. "Before an  appellate court can correct an error not raised at trial, there must be (1)  error, (2) that is plain, and (3) that affect[s] substantial rights.... If all  three conditions are met, an appellate court may then exercise its discretion to  notice a forfeited error, but only if (4) the error seriously affects the  fairness, integrity, or public reputation of judicial proceedings." Swatzie, 228  F.3d at 1281 (quoting Johnson v. United States, 520 U.S. 461, 466-67, 117 S.Ct.  1544, 1548-49, 137 L.Ed.2d 718 (1997)). An error cannot meet the "plain"  requirement of the plain error rule if it is not "obvious" or "clear under  current law." United States v. Humphrey, 164 F.3d 585, 588 (11th Cir.1999)  (quoting United States v. Olano, 507 U.S. 725, 734, 113 S.Ct. 1770, 1777, 123  L.Ed.2d 508 (1993)); see also United States v. Aguillard, 217 F.3d 1319, 1321  (11th Cir.2000). We have therefore held that "where neither the Supreme Court  nor this Court has ever resolved an issue, and other circuits are split on it,  there can be no plain error in regard to that issue." Aguillard, 217 F.3d at  1321 (citing Humphrey, 164 F.3d at 588).


13
Here, there is no Supreme Court or Eleventh Circuit precedent on the issue of  whether  3583(b)(2) provides the maximum term of supervised release for a  defendant sentenced under  841(b)(1)(C). It is unnecessary for us to decide the  issue today. Not only are the other circuits that have addressed the issue  split, but the majority of them have resolved it against the position Appellants  take here. Accordingly, the district court could not have committed plain error  in imposing terms of supervised release in excess of 3 years, regardless of the  quantity of drugs involved. See Aguillard, 217 F.3d at 1321.

III. CONCLUSION

14
For the reasons stated above, Appellants' convictions and sentences are  affirmed.


15
AFFIRMED.



NOTES:


1
 Appellants also challenge the amount of drugs the district court attributed to  them and the denial of their requests for minor-role reductions. Appellants Sean  and Annette Gerrow challenge the district court's imposition of a firearm  enhancement. Appellants Annette Gerrow and Forrester claim the district court  improperly admitted into evidence the testimony of a financially-motivated  Government informant, refused to sever the trial, admitted into evidence the  statements of non-testifying co-defendants, and failed to sanction the  Government for alleged discovery violations. Appellant Forrester challenges the  district court's failure to directly offer him an opportunity to allocute at  sentencing, the sufficiency of the evidence to support his  924 conviction, and  the accuracy of the district court's jury instructions regarding flight.  Appellant Sean Gerrow challenges the district court's determination of his  criminal history category. We affirm these issues pursuant to 11th Cir. R. 36-1.


2
 Appellant Annette Gerrow makes this concession in her supplemental brief.  Appellant Sean Gerrow previously adopted all issues already raised and all  additional issues raised by co-appellants.


3
 Appellants rely on United States v. Hofierka, 83 F.3d 357, 360 n. 6 (11th  Cir.1996) in support of their position. That case, however, merely noted that,  pursuant to 18 U.S.C.  3583(e), the maximum term of imprisonment upon  revocation of supervised release where the underlying offense was a Class A  felony drug offense was 5 years. Hofierka did not dispose of the issue  Appellants raise in this case.